Citation Nr: 1505737	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for radiculopathies of the right upper extremity, to include as secondary to degenerative changes at C5-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted service connection for mild degenerative changes at C5/6 (claimed as chronic lower neck pain/degenerative disc disease/spurring).  Jurisdiction has been transferred to the Roanoke, Virginia RO.  

In September 2011, the Board remanded this matter for further development in the context of a claim for service connection for radiculopathies of the upper extremities.  In an April 2012 rating decision, the Appeals Management Center (AMC) granted service connection for radiculopathies of the upper left extremity.  While this represented a full grant of benefits as to radiculopathies of the left upper extremity, the issue of service connection for radiculopathies of the upper right extremity remained before the Board and was included in the March 2012 supplemental statement of the case.  

In a November 2013 decision, the Board denied two claims for increased ratings and remanded the matter of entitlement to service connection for radiculopathies of the right upper extremity to the Agency of Original Jurisdiction (AOJ) for additional required development.  The case has been returned to the Board for appellate review.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.





FINDING OF FACT

No radiculopathies of the right upper extremity have been present during the pendency of the claim.  


CONCLUSION OF LAW

Radiculopathies of the right upper extremity were not incurred in or aggravated by service; radiculopathies of the right upper extremity are not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in November 2013.  The Board specifically instructed the AOJ to schedule the Veteran for a VA examination, with an orthopedic spine surgeon or a neurosurgeon, to determine the nature, etiology, and severity of the claimed neurological disorder of the upper right extremity.  Subsequently, VA documents reflect that a request for examination was initiated by the AMC.  The request contained the Veteran's name and current address.  A January 2014 note from the VAMC reflects that the Veteran did not RSVP as 'exam results'.  Thereafter, the claim was readjudicated in a February 2014 supplemental statement of the case (SSOC) in which it was noted that the Veteran failed to report for the scheduled examination.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify has been satisfied inasmuch as the RO's November 2006 and October 2011 letters provided the Veteran with all required notice prior to the initial adjudication of the claim.  To the extent that full notice was not provided prior to initial adjudication of the claim, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AOJ readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examination in October 2011 during which no current disability was found.  The Board then attempted to provide him with another examination as set forth in the November 2013 remand instructions due to the Veteran's assertions that he now had current disability.  Nonetheless, the Veteran did not attend the examination nor has he asked for a rescheduling of the examination.  (See January 2015 appellant brief indicating that, "An examination was scheduled for January 27, 2014 in which the veteran did not report" and noting that the AOJ had complied with the Board remand directives.)  The Board notes that "[t]he duty to assist is not always a one way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran failed to report to a schedule examination and has not provided any explanation for his failure to report nor has he indicated a willingness to report.  The Board finds that VA satisfied its obligation to provide the Veteran with a VA examination, although the Veteran did not avail himself of this opportunity.  Therefore, since this is an original service connection claim, it must be decided based on the evidence of record.  38 C.F.R. § 3.655.

Accordingly, the Board will address the merits of the claim.

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of organic diseases of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

In the April 2007 rating decision, the RO granted service connection for a cervical spine disability and rated it under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  Controlling regulations provide that VA must also evaluate the disability on the basis of any associated objective neurologic abnormalities including but not limited to bowel or bladder impairment, separately evaluated under appropriate codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Under Diagnostic Code 8515, a 10 percent rating is warranted when there is mild incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Radiculopathies of the right upper extremity, to include as secondary to degenerative changes at C5-6

Service treatment records are negative for any diagnosis, complaint, or abnormal findings pertaining to radiculopathies of the right upper extremity.  They do include MRI findings of mild degenerative changes at C5/6 with mild left greater than right neural foraminal narrowing.  The Veteran complained of pain at the middle and base of the neck with tingling and weakness in the arms.  A December 2006 VA examination showed mild degenerative changes at C5/6 but indicated that neurological examination of the upper extremities showed motor and sensory function within normal limits.  

Based on the above, service connection for mild degenerative changes at C5/6, with a noncompensable rating, was granted in an April 2007 rating decision.  In December 2009, the rating for the cervical spine was increased to 10 percent based on painful limited motion noted in a September 2009 VA examination.  That examination also noted no evidence of radiating pain on movement, muscle spasm, tenderness, guarding of movement, neurological deficits or ankylosis associated with the cervical spine.  

In a September 2011 remand, the Board ordered a thorough neurological VA examination to ascertain whether the Veteran's subjective complaints are manifestations of the Veteran's service-connected cervical spine disorder.  

The Veteran was afforded a VA examination in October 2011 by a VA neurologist who reviewed the claims folder.  The examiner diagnosed the Veteran with cervical spondylosis with mild limitation and mild functional limitation of spinal mobility with otherwise intact neuromuscular examination.  The examiner noted that the Veteran experienced transient tingling in the area between his shoulders and left hand.  There was no indication that his dominant hand or extremity was affected by the condition.  The examiner noted that he exhibited no objective signs of radiculopathy although he did exhibit intermittent subjective tingling that is likely as not secondary to cervical spondylosis.  The examiner emphasized that there was no evidence that this condition affected both limbs but rather the Veteran was experiencing transient tingling in his left hand and shoulder.  

Accordingly, the RO granted service connection and a 10 percent rating for left upper extremity radiculopathy in an April 2012 rating decision.  The corresponding April 2012 SSOC noted that the preponderance of the evidence was against service connection for mild incomplete paralysis of the right major extremity as there was no evidence of a disability of this body system.  

The matter was returned to the Board and, in November 2013, remanded again for an additional examination based on the Veteran's October 2013 assertions that he does indeed now have current symptoms in his right upper extremity.  

As noted above, the Veteran was scheduled for an examination in compliance with the Board's directives, but failed to report.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed radiculopathies of the right upper extremity, to include as secondary to degenerative changes at C5-6.  In this case the Board notes that there is a lack of credible evidence of pathology or treatment in proximity to service or within years of separation as to any right upper extremity radiculopathy.  Rather, the October 2011 VA examining physician concluded, following review of the record and the Veteran's history, as well as physical examination, that the Veteran had disability of the left upper extremity but definitively did not have any such condition in his right upper extremity.  

For the purpose of secondary service connection, the Board observes that there is a diagnosis of cervical spine disability that is subject to service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected cervical spine disability either caused or aggravated any claimed radiculopathies of the right upper extremity and in fact the record shows that there is no such objective disability.  

The grant of service connection requires competent evidence to establish a diagnosis and to relate the diagnosis to the Veteran's service or to a service-connected disability.  The record demonstrates that the Veteran does not have a diagnosis referable to radiculopathies of the right upper extremity. 

The Board has considered the Veteran's lay assertion that he has radiculopathies of the right upper extremity that are related to his cervical spine disability.  Certainly, he is competent to report sensory or observed symptoms and when they occurred, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialists discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Moreover, even if he were considered competent, the Board finds his assertions as to current disability not credible because he declined to attend an examination in support of those assertions after he distinctly described only left-sided symptoms on the 2011 examination.  

In this case, the VA examiner in 2011 concluded that there are no radiculopathies of the right upper extremity to relate either to service or to the service-connected cervical spine disability.  The examiner provided a well-reasoned opinion, based on complete review of the record.  In assigning high probative value to the opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying the conclusion.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner' opinion to be of greater probative value than the Veteran's unsupported statements to the contrary.  Again, the Veteran elected not to attend an additional examination ordered by the Board in order to document current disability.  

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected cervical spine disability.  In this regard, as discussed above, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Again, because there is no current disability as set forth definitively in the October 2011 examination, the Board finds that a separate rating for radiculopathy of the right upper extremity is not warranted under Diagnostic Code 8515.  

For these reasons, the Board concludes that the claim of entitlement to service connection for radiculopathies of the right upper extremity, to include as secondary to degenerative changes at C5-6, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for radiculopathies of the right upper extremity, to include as secondary to degenerative changes at C5-6 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


